DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13-20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassoni et al. (US 2017/0182756, hereafter Cassoni) in view of Usko et al. (US 3,276,356, hereafter Usko) and Jackson et al. (US 2,461,281, hereafter Jackson)

Cassoni does not explicitly teach wherein the first support member comprises a plurality of support fingers, and a second support member disposed within the opening, wherein the second support member is adjacent to the front face, wherein the second support member is configured to rotate about a support member axis in a first direction and a second direction opposite the first direction.
Usko teaches an apparatus for decorating an article, the apparatus including a support member (housing portion 228) comprising a plurality of support fingers. (fingers 239, col. 11, lines 41-55, Figs. 3, 5)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Cassoni to include a plurality of support fingers, as taught by Usko, in order to securely support an article to be decorated in a stable position.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Cassoni to include a rotating support member, as taught by Jackson, in order to be able to decorate multiple faces of a supported article.
	 With respect to claim 2, Cassoni, as modified by Usko and Jackson, teaches a drum configured to rotate about an axis, wherein the array of cavities are joined to the drum and configured to rotate about the axis. (Cassoni, Fig. 2)
With respect to claim 3, Cassoni, as modified by Usko and Jackson, teaches a first cavity of the array of cavities and a second cavity of the array of cavities are positioned such that the frame of the first cavity is adjacent to the frame of the second cavity. (Cassoni, Figs. 8, 12)
With respect to claim 4, Cassoni, as modified by Usko and Jackson, teaches the front face of the frame has a curved external surface. (Cassoni, Figs. 8, 12)
With respect to claim 5, Cassoni, as modified by Usko and Jackson, teaches a plurality of conduits (104), wherein the plurality of conduits operatively connect the sealing portion to a vacuum source. (Cassoni, par. 137, Fig. 12)
With respect to claim 6, Cassoni, as modified by Usko and Jackson, teaches the clamp comprises a first clamp portion disposed within the cavity in a first configuration and a second clamp portion disposed within the cavity and positioned opposite the first clamp portion, wherein the first clamp portion is configured to move from the first configuration to a second configuration. (Cassoni, par. 132, Fig. 9)
With respect to claim 7, Cassoni, as modified by Usko and Jackson, teaches a first transition member, wherein the first transition member comprises a first end portion and a second end portion opposite the first end portion, wherein the first end portion engages the first 
With respect to claim 8, Cassoni, as modified by Usko and Jackson, teaches a second transition member, wherein the second transition member comprises a first end portion and a second end portion opposite the first end portion, and wherein the first end portion engages the second clamp portion and the second end portion is configured to engage the article. (Cassoni, portions of the constraining components 96, 98, considered to be transition members, par. 132, Fig. 9)
With respect to claim 9, Cassoni, as modified by Usko and Jackson, teaches the first transition member defines a fluid tunnel extending from the first end portion of the first transition member to the second end portion of the first transition member. (Cassoni, par. 66)
With respect to claim 10, Cassoni, as modified by Usko and Jackson, teaches the first support member comprises a first plate and a second plate positioned within the opening and each of the first plate and the second plate extend from the upper portion of the frame to the lower portion of the frame , wherein the first plate has a first side positioned adjacent to the front face and a second side opposite the first side and the second plate has a first side portion adjacent to the front face and a second side opposite to the first side. (Cassoni, par. 127-134, 137, Figs. 8-12)
With respect to claim 11, Cassoni, as modified by Usko and Jackson, teaches the second side of the first plate has a first end profile and the second side of the second plate has a second end profile, and wherein the first end profile is different than the second end profile. (Cassoni, par. 127-134, 137, Figs. 8-12)
With respect to claim 13, Cassoni, as modified by Usko and Jackson, teaches the frame body comprises one or more conduits operatively connected to a vacuum source. (Cassoni, par. 137, Fig. 12)

With respect to claim 15, Cassoni, as modified by Usko and Jackson, teaches the first support member comprises a stepped surface. (Jackson, bottom chuck 19 has a stepped surface, see Fig. 3)
With respect to claim 16, Cassoni, as modified by Usko and Jackson, teaches the clamp defines a conduit configured to introduce a fluid into an article. (Cassoni, par. 66)
	With respect to claim 17, Cassoni, as modified by Usko and Jackson, teaches all that is claimed, as in the above rejection except wherein the array of cavities comprises an odd number of cavities. However, the number of cavities would appear to be a design choice, and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Cassoni to include an odd number of cavities in order to fit the mechanism into a smaller space.
With respect to claim 18, Cassoni, as modified by Usko and Jackson, teaches the apparatus is configured to receive a first article and a second article, wherein the first article comprises a first face and a second face and the second article comprises a first face and a second face, wherein a first cavity is configured to receive the first article such that the second face is in facing relationship with a portion of the frame body of the first cavity and a second cavity is configured to receive the second article such that the first face is in facing relationship with a portion of the frame body of the second cavity, and wherein the first cavity is adjacent to the second cavity. (Cassoni, par. 127-134, 137, Figs. 8-12)

With respect to claim 20, Cassoni, as modified by Usko and Jackson, teaches the first clamp portion is configured to move to the first configuration to form a loading gap. (Cassoni, par. 127-134, 137, Figs. 8-12)
With respect to claim 22, Cassoni, as modified by Usko and Jackson, teaches the apparatus comprises a first clamp portion disposed within the cavity and a second clamp portion disposed within the cavity, wherein the first clamp portion and the second clamp portion are configured to orient an article about an article axis. (Jackson, col. 1, lines 7-15, col. 4, lines 16-43, Figs. 1-3)
	With respect to claim 23, Cassoni, as modified by Usko and Jackson, teaches a transfer component positioned adjacent to the frame, wherein the sealing portion is configured to secure a portion of the transfer component to the front face of the frame. (Cassoni, par. 127-134, 137, Figs. 8-12)
With respect to claim 24, Cassoni, as modified by Usko and Jackson, teaches the apparatus configured to rotate an article to be decorated about an axis. (Jackson, col. 1, lines 7-15, col. 4, lines 16-43, Figs. 1-3)
	
Response to Arguments
Applicant’s arguments filed October 27, 2021 have been considered but are moot because the new ground of rejection does not rely on the previously applied combination of references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853